Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 08, 2021

The Court of Appeals hereby passes the following order:

A21A1182. JIMELL RAHEEN BROWN v. STATE OF GEORGIA EX REL.
    CRAIG FRASER, DISTRICT ATTORNEY, DUBLIN JUDICIAL
    CIRCUIT.

      In November 2020, acting pro se, Jimell Brown filed a timely application for
discretionary appeal from the superior court’s order denying his motion to set aside
an order in a forfeiture case. Case No. A21D0114. We granted the application on
December 1, 2020. On December 31, 2020, Brown filed in the superior court a
“Motion to Transfer,” seeking to have that court “transfer jurisdiction to the Court of
Appeals of Georgia, in which the venue properly lies.” We lack jurisdiction and the
appeal must be dismissed.
      The proper and timely filing of the notice of appeal is an absolute requirement
to confer appellate jurisdiction upon this court. Rowland v. State, 264 Ga. 872, 872
(1) (452 SE2d 756) (1995). As required by the Appellate Practice Act, our December
1, 2020 order granting Brown’s application directed him to file his notice of appeal
within ten days. See OCGA § 5-6-35 (g). The record does not show that Brown filed
a notice of appeal, but we presume that the trial court treated the motion to transfer
as a notice of appeal. See generally Goldstein v. Smith, 141 Ga. App. 493, 494 (2)
(233 SE2d 864) (1977) (courts look to substance rather than mere nomenclature of
pleadings to determine intended procedure). Brown’s motion (i.e., notice of appeal)
was filed 30 days after we granted his application, or 20 days too late. Notably,
although Brown alleges that the superior court clerk refused to accept his notice of
appeal and that he has attached proof of said refusal to his motion, no such
documentation is in the record.
      There being no timely-filed notice of appeal in the record, we are without
jurisdiction to consider the order denying the motion to set aside. See generally
Ebeling v. State, 355 Ga. App. 469 (844 SE2d 518) (2020). To the extent Brown
seeks to challenge the purported act of the trial court clerk, such is likewise not
reviewable given, inter alia, the absence of a written judgment, ruling or order
rendered by the trial judge and filed below. See generally Titelman v. Stedman, 277
Ga. 460, 460-461 (591 SE2d 774) (2003); Stoddard v. Bd. of Tax Assessors, 173 Ga.
App. 467, 469 (4) (326 SE2d 827) (1985).
      Accordingly, this appeal is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/08/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                           , Clerk.